Citation Nr: 1612222	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.   Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability, including as secondary to service-connected ankle disabilities; and, if so, whether service connection is warranted.

2.   Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability, including as secondary to service-connected ankle disabilities; and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to June 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran first claimed service connection for his right knee disability and his left knee disability in September 2002 and the RO in Newark, New Jersey, issued a rating decision in May 2003.  In that rating decision, the RO denied entitlement to service connection for a right knee disability and a left knee disability.  Subsequently, in September 2008, July 2009, and January 2011, the RO in Columbia denied the Veteran's petition to reopen his previously denied claim of service connection for a right knee disability and a left knee disability, because new and material evidence to reopen the previously denied claim had not been received.  The Veteran's current appeal is from the RO's most recent decision in January 2011.

In March 2014, the Veteran presented personal testimony at a Board videoconference hearing before an Acting Veterans Law Judge (AVLJ) who has since left the Board.  A transcript of that hearing has been associated with the claims file.  In an October 2015 letter, the Veteran was notified that the AVLJ was no longer employed at the Board and that he had the right to testify at another hearing. See 38 C.F.R. § 20.717 (2014).  The Veteran was notified that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed with the appeal.  The Veteran did not respond within 30 days.  As such, the Board will proceed with the appeal.

In a November 2014 decision, the Board declined to reopen the Veteran's previously denied claim of service connection for right knee disability and left knee disabilities, because new and material evidence to reopen the previously denied claim had not been received.  The Veteran then appealed the case to the U.S. Court of Appeals for Veteran's Claims (CAVC) and an order granting a Joint Motion for Remand was issued in September 2015. 

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues entitlement to service connection for a right knee disability and a left knee disability addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for a right knee disability and a left knee disability. 

2.   Evidence received since the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the claim of service-connection for a right knee disability and a left knee disability. 




CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying service connection for a right knee disability and a left knee disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right knee disability and a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2003 rating decision, the RO denied the Veteran's claim of service connection for a right knee disability and a left knee disability.  The basis of the denial was that the Veteran's knee disabilities were not incurred in or caused by his service.  Specifically, the RO pointed to a lack of evidence of the Veteran's knee issues in service to support this decision. 

In rating decisions dated in September 2008 and July 2009, the RO determined that new and material evidence had not been received to reopen the previously denied claims of entitlement to service connection for right and left knee disabilities.  The July 2009 rating decision was not appealed.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The July 2009 rating decision is final.  38 C.F.R. § 20.1103 (2015).

A previously denied claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

As explained in the Introduction, in a November 2014 decision, the Board declined to reopen the Veteran's previously denied claim of service connection for right knee disability and left knee disabilities.  The Veteran appealed, and the parties to a Joint Motion for Remand determined that the Board did not address whether statements by the Veteran regarding being placed on a profile in service might trigger VA's duty to assist and therefore result in new and material evidence sufficient to reopen the claims as contemplated by Shade, supra.

In light of the concerns expressed in the Joint Motion, the Board finds that new and material evidence has been presented in the form of the Veteran's lay contentions as expressed during his videoconference hearing, and the claim is reopened.

The reopened claim will be further addressed in the REMAND which follows.


ORDER

New and material evidence to reopen the claim of service connection for a right knee disability has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for a left knee disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a right knee disability and a left knee disability.  He asserts that he injured his knees in-service during a parachute jump.  The Veteran is service-connected for bilateral ankle injuries suffered during the same incident.  

The Veteran's STRs record treatment for an ankle injury in January 1989.  This treatment note indicates that the Veteran's injuries occurred during a parachute drop.  However, there is no mention of a knee injury in this record.  A treatment note from July 1989 indicates that the Veteran's ankle pain continued for six months after his incident and he was put on a "profile."  

The personnel records indicate that the Veteran failed a "P.T." test in September 1989.  Another personnel record indicates the Veteran joined a new squad in July 1989 and later in 1990 was scheduled for training as a bus driver.  These records support the Veteran's claims that he injured himself in January 1989 and was put on a profile that restricted his duties, though they do not identify whether his restrictions related to his service-connected ankle disabilities or his knees. 

Multiple acquaintances of the Veteran submitted statements about the Veteran's in-service disabilities.  Two of these statements recalled the Veteran experiencing pain with his knees during his wedding due to injuries sustained in service, but failed to provide a date for the Veteran's wedding.  Another statement from the Veteran's ex-wife explained that the Veteran iced his knees after his parachute jumps but did not want to see a doctor because he wanted to continue jump school. 

The opinions of the May 2012 and April 2013 VA examiners are based on a lack of evidence of in-service injury to the Veteran's knees.  Neither adequately addresses the fact that the Veteran is service-connected for bilateral ankle disabilities resulting from a parachute jump, indicating an incident consistent with the Veteran's claims did occur.  Further, neither opinion adequately addresses secondary service connection due to the Veteran's service-connected ankle disabilities or potential aggravation.  VA associated with the Veteran's file a May 2012 addendum opinion finding that it is less likely than not that the Veteran's knee injuries were related to his parachute jumping and more likely related to his obesity.  However, the Veteran has since argued that his obesity is partly due to his service, as his injuries from parachute jumping prevented him from being physically active and led to his obesity.  Thus, the nexus opinions of record are insufficient to decide the Veteran's claim.

Because new records have been associated with the file and because the previous VA examinations are inadequate, the Veteran's claim must be remanded for further development.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record, any additional service personnel or treatment records that that are available.  In particular, the RO should attempt to obtain any additional personnel or treatment records of the Veteran being put on profile during service related to knee complaints.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private or VA treatment records identified by the Veteran as pertinent to his claim.  All attempts to obtain any such identified records should be documented in the record.  

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of all current right knee and left knee disabilities.  All necessary tests should be conducted.

The claims folder should be reviewed by the examiner and the examiner's report should note that review, including but not limited to noting the review of the Veteran's statements, the lay statements of record, and the Veteran's service treatment and personnel records.  In this regard, the examiner's attention is directed to the Veteran's assertions that his knee injuries began after a parachute jump in service, his knee issues are secondary to his service-connected ankle disabilities, and his in-service injuries prevented him from exercising and led to his obesity that aggravates his knee issues.


Based on the examination results and the review of the entire records folders, the examiner should provide an opinion as to whether any current right knee or left knee disorder:

(a) at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service;

(b) is secondary to or caused by a disability that is service connected, especially the Veteran's bilateral ankle disabilities; 

(c) has been aggravated by the incident that led to the Veteran's service-connected bilateral ankle disabilities or has been aggravated by a service-connected disability; and 

(d) is related to the Veteran's obesity and whether that obesity is related to the Veteran's in-service injuries.

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims of service connection for a right knee disability and a left knee disability.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


